Citation Nr: 0426354	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  94-49 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent prior to January 17, 2003, and a rating in excess 
of 20 percent effective January 17, 2003, for chronic 
tendinitis of the left shoulder and postoperative residuals.  

2.  Entitlement to service connection for degenerative joint 
disease of multiple joints.  

3.  Entitlement to a disability rating in excess of 20 
percent for degenerative changes, L4-5 with radiculopathy of 
the left foot.  

4.  Entitlement to a compensable rating for a left ear 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1980 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

A February 2004 rating decision granted service connection 
and a 10 percent evaluation for the residual scar from the 
veteran's left shoulder surgery.  The veteran has not 
disagreed with any aspect of that grant.  Therefore, the 
matter is not before the Board.  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  

The issues of entitlement to service connection for 
degenerative joint disease of multiple joints; evaluation of 
degenerative changes, L4-5 with radiculopathy of the left 
foot; and evaluation of a left ear hearing loss disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

In July 2004, the veteran asked that her claim for 
reevaluation of tinnitus be reopened.  This claim is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  Prior to October 27, 2000, the service-connected left 
shoulder disorder did not approximate a limitation of motion 
to shoulder level.  There was no impairment of the humerus.  
There was no impairment of the clavicle or scapula with a 
dislocation or nonunion with loose movement.  

3.  As of October 27, 2000, the service-connected left 
shoulder disorder resulted in a limitation of motion to 
approximately shoulder level.  

4.  The service-connected left shoulder disorder does not 
approximate a limitation of motion between side and shoulder 
level.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic tendinitis of the left shoulder and postoperative 
residuals were not met prior to October 27, 2000.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.20, 4.40, 4.45, 4.71 and Codes 5201, 5202, 5203 
(2003).  

2.  The criteria for a 20 percent rating for chronic 
tendinitis of the left shoulder and postoperative residuals 
were met as of October 27, 2000.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.40, 4.45, 
4.71 and Codes 5201, 5202, 5203 (2003).  

3.  The criteria for a rating in excess of 20 percent for 
chronic tendinitis of the left shoulder and postoperative 
residuals have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.40, 4.45, 4.71 
and Codes 5201, 5202, 5203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters discloses that they 
complied with all the requirements as described by the Court.  
Particularly, the wording of the VCAA notice adequately 
informed the claimant that she should provide any evidence in 
her possession pertaining to the claim; that she should give 
VA everything she had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was impossible in this case, as the initial unfavorable 
rating decision was rendered in November 1993, years before 
VCAA became law.  Moreover, the rating decisions, statement 
of the case, supplemental statements of the case, VCAA 
letters of June 2002 and October 2003, as well as the 
discussion during a February 1996 RO hearing and the January 
1999 Hearing Officer's Decision, notified the veteran and her 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
her.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  Service department 
records for treatment after active service are in evidence.  
VA records have been obtained.  The veteran has been examined 
by VA and a medical opinion rendered.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  

Limitation of motion of arm to 25° from the side will be 
rated as 30 percent disabling for the minor or non-dominant 
arm.  Limitation of motion of the arm to midway between side 
and shoulder level will be rated as 20 percent disabling for 
the minor or non-dominant arm.  Limitation of motion of the 
arm at shoulder level will be rated as 20 percent disabling 
for the minor or non-dominant arm.  38 C.F.R. Part 4, Code 
5201 (2003).  

Impairment of the humerus, with loss of the head of the 
humerus (flail shoulder) will be rated as 70 percent 
disabling for the minor or non-dominant upper extremity.  A 
nonunion of the humerus (false flail joint) will be rated as 
50 percent disabling for the minor or non-dominant upper 
extremity.  Fibrous union of the humerus will be rated as 40 
percent disabling for the minor or non-dominant upper 
extremity.  Recurrent dislocation of the humerus at 
scapulohumeral joint, with frequent episodes and guarding of 
all arm movements will be rated as 20 percent disabling for 
the minor or non-dominant upper extremity.  Where there are 
infrequent episodes of recurrent dislocation of the humerus 
at scapulohumeral joint, and guarding of movement only at 
shoulder level, the disability rating will be 20 percent for 
either upper extremity.  Malunion of the humerus, with marked 
or moderate deformity will be rated as 20 percent disabling 
for the minor or non-dominant upper extremity.  38 C.F.R. 
Part 4, Code 5202 (2003).  

Impairment of the clavicle or scapula, will be rated as 20 
percent disabling with a dislocation.  Where there is a 
nonunion, the disability will be rated as 20 percent with 
loose movement and as 10 percent without loose movement.  
Where there is a malunion, the disability will be rated at 10 
percent.  Alternatively, the disability can be rated on 
impairment of function of a contiguous joint.  38 C.F.R. 
Part 4, Code 5203 (2003).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2003).  

Background and Analysis  In considering the severity of a 
disability, the Board has reviewed the medical history of the 
veteran.  38 C.F.R. §§ 4.1, 4.2 (2003).  The service medical 
records contain a consultation sheet, dated in February 1993, 
which notes the veteran's left shoulder pain and limitation 
of motion.  It also noted that the veteran was right hand 
dominant.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  In this case, the initial rating 
decision of November 1993 granted service connection for 
chronic tendinitis of the left shoulder, assigning a non-
compensable rating under diagnostic code 5203, effective 
September 30, 1992, the day after the veteran completed her 
active service.  The veteran appealed and, in a January 1999 
decision, a Hearing Officer granted a 10 percent rating, with 
the same diagnosis, code and effective date.  In May 1999, a 
left shoulder impingement syndrome, rotator cuff tear and 
acromioclavicular joint degenerative joint disease were 
treated with surgery involving a left shoulder decompression, 
distal clavicle resection, and rotator cuff repair to the 
bone.  The veteran was given a temporary total disability 
rating based on convalescence, under 38 C.F.R. § 4.30.  The 
veteran's shoulder was examined on January 17, 2003 and a 
February 2004 rating decision increased the evaluation to 20 
percent, under code 5203, effective January 17, 2003.  

The 10 percent rating assigned for the service-connected left 
shoulder disorder contemplates a nonunion of the clavicle or 
scapula without loose movement or a malunion.  38 C.F.R. 
Part 4, Code 5203 (2003).  The 10 percent rating is also 
appropriate where the joint is actually painful, unstable, or 
malaligned, with crepitation and limitation of motion being 
objective manifestations of such pain.  38 C.F.R. § 4.59 
(2003).  

Under Code 5201, the next higher rating, 20 percent, can be 
assigned for limitation of motion of the arm to approximately 
shoulder level.  The next higher rating for the minor or non-
dominant arm, 30 percent, requires limitation to 25 degrees 
from the side.  With this in mind, the Board has searched the 
record.  

Under Code 5202, a rating of 20 percent or more would require 
an impairment of the humerus, which has not been shown by the 
X-rays or any of the other extensive records.  

The next higher rating, 20 percent, under Code 5203, requires 
impairment of the clavicle or scapula with a dislocation or a 
nonunion with loose movement.  Review of the record does not 
disclose a dislocation of the clavicle or scapula.  The Board 
notes that the May 1999 surgery removed some of the clavicle 
and this can be rated as a nonunion.  38 C.F.R. § 4.20 
(2003).   Not all nonunions are rated at 20 percent.  The 20 
percent rating requires a nonunion with loose movement and a 
10 percent rating will be assigned without loose movement.  
38 C.F.R. 4.7 (2003).  With these factors in mind, the Board 
has reviewed the record to determine if a higher rating is 
warranted.  

On the February 1993 VA examination, there was weakness in 
the left shoulder, but there was no evidence of limitation of 
motion to shoulder level or below, or evidence of loose 
movement.  The subsequent VA clinical notes show continuing 
complaints of pain, without evidence that any of the criteria 
for a higher rating are met.  

An August 1993 consultation sheet reflects complaints of 
shoulder pain with motions greater than 160 degrees.  That is 
considerably more than shoulder level.  38 C.F.R. § 4.71, 
Plate I (2003).  The limitation demonstrated at this time 
does not approximate the requirements for a higher 
evaluation.  38 C.F.R. Part 4, Code 5201 (2003).  There is no 
evidence of loose motion which would support a higher rating 
under Code 5203.  

A VA clinical record dated in November 1993 reflects crepitus 
on shoulder motion, which supports a 10 percent rating.  
38 C.F.R. § 4.59.  However, there was a full range of 
shoulder motion, so a higher rating is not warranted, based 
on limitation of shoulder motion.  

VA clinical records document continuing complaints of left 
shoulder pain.  In July 1994, there was decreased external 
rotation, with pain.  In February 1996, the diagnosis was 
left biceps tendinitis and the treatment was by injection.  
In November 1996, there was point tenderness over the left 
acromioclavicular joint, posteriorly.  An injection was 
given.  Complaints of left shoulder pain were noted in 
February 1997.  There are no findings which would support a 
higher evaluation.  

On the June 1998 VA examination, the veteran described the 
onset of left shoulder pain in service.  She complained of 
working above her head.  She recalled treatment with 
injections.  Physical therapy seemed to make the symptoms 
worse.  Abduction and forward flexion of the left shoulder 
went to 150 degrees as compared to 180 degrees on the right.  
These limitations do not approximate the limitation to 
shoulder level required for a higher rating.  Similarly, the 
examiner did other tests of shoulder function without finding 
anything which would approximate a nonunion with loose 
motion.  

In May 1999, a left shoulder impingement syndrome, rotator 
cuff tear and acromioclavicular joint degenerative joint 
disease were treated with surgery involving a left shoulder 
decompression, distal clavicle resection, and rotator cuff 
repair to the bone.  On follow-up in August 1999, it was 
reported that her recovery had gone well.  Her left shoulder 
had improved significantly and she regained a normal range of 
motion.  She had some residual concerns regarding a bone at 
the surgical site.  The left shoulder had a 6-centimeter scar 
which was well healed.  There was slight protrusion of the 
bone with the skin intact, at the anterior acromioclavicular 
location, which was not surrounded by muscle or fatty tissue.  
She was able to conduct a full range of shoulder motion, 
without edema, erythema, or infection present.  The diagnosis 
was status post rotator cuff repair, healing well, with 
unusual bone protrusion.  The full range of motion did not 
support a higher rating.  The bone protrusion would at most 
approximate a nonunion.  There is no evidence of the loose 
movement which would be required for a 20 percent rating 
under Code 5203.  Neither do these findings approximate a 
dislocation of the clavicle or scapula warranting a 20 
percent evaluation.  

On examination in October 2000, the veteran complained of 
left shoulder pain and weakness.  She rated pain on elevation 
as 5 out of 10.  She had no pain on rest or routine 
activities.  Pain was noted when she was vary active.  She 
avoided lifting or carrying heavy objects with the left 
shoulder.  Objectively, she could elevate the left shoulder 
10 to 15 degrees above the horizontal.  There was some 
tenderness to palpation of the deltoid.  Strength of the left 
shoulder was 5 out of 5.  The diagnosis was chronic bursitis 
of the left shoulder, status post surgery, with residual 
tenderness.  In analyzing these findings, it is notable that 
left shoulder elevation is closer to shoulder level (the 
horizontal) than to the normal (vertical) full range of 
motion.  Thus, it appears that the limitation of motion 
demonstrated on this examination approximates the limitation 
required for a 20 percent rating.  Since there is no 
competent evidence of such limitation before the examination, 
the Board will assign the date of examination, October 27, 
2000, as the date for the increase to 20 percent.  The 
evidence shows that the limitation does not approximate the 
position 25 degrees from the side, required for the next 
higher evaluation.  

The RO had used the date of the January 2003 VA examination 
as the effective date for the 20 percent rating.  That 
examination shows the veteran complained that the shoulder 
hurt when she did something strenuous, such as moving 
furniture.  Motion was decreased.  There were no flare-ups.  
Objectively, there was a well-healed deltopectoral scar which 
was slightly widened and slightly tender.  Grip was slightly 
diminished on the left as compared to the right but there was 
no complaint of pain.  There was slight plus tenderness in 
the bicipital groove.  Strength was 4/5 on the left and 5/5 
on the right.  There was some give-way weakness on the left 
with a complaint of discomfort.  There was no fatigue.  The 
range of motion was flexion 140 degrees, extension 40 
degrees, abduction 75 degrees, internal rotation 85-90 
degrees, and external rotation 65 degrees, with some 
complaint of pain in the terminal degrees of motion.  It was 
the impression that the left shoulder was status post 
surgery.  With respect to the rating factors, the doctor 
evaluated functional impairment as at least moderate, with 
loss in degrees of the range of motion of flexion 20 degrees, 
extension 15 degrees, abduction, 70 degrees, and external 
rotation 20 degrees.  

The January 2003 VA examination shows that while forward 
flexion went well over shoulder level, abduction was 75 
degrees.  This approximates shoulder level (the 90 degree) 
position by 15 degrees.  It does not approximate the position 
25 degrees from the side, being 50 degrees greater.  
38 C.F.R. § 4.71, Plate I (2003).  Thus, the findings on the 
January 2003 VA examination support a 20 percent rating and 
show that the disability does not approximate the criteria 
for a higher evaluation.  

The veteran's descriptions of her symptomatology have been 
carefully considered.  However, the medical findings of 
trained medical personnel provide significantly more 
probative evidence as to whether the disability approximates 
the criteria for a higher rating.  The medical reports show 
that the examiners have considered the factors which limit 
movement, including pain, fatigue and have considered 
resultant functional impairment.  38 C.F.R. §§ 4.40, 4.45 
(2003); see  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, after reviewing the history of the disability as 
reflected in the service medical records, post service 
treatment records from the service department, and VA 
treatment and examination records, the Board finds that the 
medical records establish by a preponderance of evidence 
that: the disability did not exceed any applicable criteria 
for a rating in excess of 10 percent, prior to October 27, 
2000; that the disability approximated the criteria for a 20 
percent rating, effective October 27, 2000; and that at no 
time has the disability approximated any applicable criteria 
for a rating in excess of 20 percent.  Consequently, the 
claim is granted in part and denied in part.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2003) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
The Board, as did the RO (see supplemental statement of the 
case dated in February 2004), finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2003).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial disability rating in excess of 10 percent, prior 
to October 27, 2000, for chronic tendinitis of the left 
shoulder and postoperative residuals is denied.  

A 20 percent rating, for chronic tendinitis of the left 
shoulder and postoperative residuals, effective October 27, 
2000, is granted subject to the law and regulation governing 
the payment of monetary awards.  

A rating in excess of 20 percent, for chronic tendinitis of 
the left shoulder and postoperative residuals is denied.  


REMAND

The veteran completed her active service in September 1992.  
In February 1993, a VA physician diagnosed probable scattered 
degenerative joint disease.  Subsequent X-rays disclosed mild 
sclerosis at the left sacroiliac joint.  This was diagnosed 
as sacroiliitis.  X-rays of the hips, feet, knees, both 
shoulders, lumbar spine and left elbow and hand were normal.  
April 1995 VA X-rays revealed osteoarthritis in both right 
and left sacroiliac joints.  Given this information, to 
comply with the requirements of VCAA, a medical examination 
and opinion are desirable.   

A February 2004 rating decision continued a 20 percent rating 
for degenerative changes, L4-5 with radiculopathy of the left 
foot, and a noncompensable rating for a left ear hearing loss 
disability.  A statement received in July 2004 is reasonably 
construed as a notice of disagreement with those decisions.  
A statement of the case has not been issued.  Where a 
claimant files a notice of disagreement and the RO has not 
issued a statement of the case (SOC), the issue must be 
remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, the claim for service connection for 
degenerative joint disease of multiple joints is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  

2.  The veteran should be scheduled for an 
orthopedic examination.  The claims folder 
should be made available to the examiner 
for review.  All indicated tests and 
studies should be accomplished.  The 
examiner should fully explain his 
responses to the following:  
?	Does the veteran have a generalized 
arthritic disorder characterized by 
degenerative joint disease of 
multiple joints?  If so, is it as 
likely as not that the generalized 
disease process began in service?  
?	Does the veteran have a degenerative 
joint disease of the left sacroiliac 
joint?  If so, is it as likely as not 
that the disease process began in 
service, or is proximately due to and 
the result of a service-connected 
disability?  
?	Does the veteran have a degenerative 
joint disease of the right sacroiliac 
joint?  If so, is it as likely as not 
that the disease process began in 
service, or is proximately due to and 
the result of a service-connected 
disability?  
?	Does the veteran have a degenerative 
joint disease of the cervical spine?  
If so, is it as likely as not that 
the disease process began in service, 
or is proximately due to and the 
result of a service-connected 
disability?  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.  

4.  The RO should review the veteran's 
claim for higher evaluations for 
degenerative changes, L4-5 with 
radiculopathy of the left foot, and for a 
left ear hearing loss disability.  If the 
decision remains unfavorable to the 
veteran, she and her representative should 
be provided with a SOC on these issues and 
afforded a reasonable period of time in 
which to respond.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



